                        IN THE UNITED ST ATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION


DELOICE GILLION                                                                     PLAINTIFF

v.                                     No. 3:19-cv-234-DPM

ROBERT L. HAMRICK and
CELADON TRUCKING SERVICES, INC.                                                 DEFENDANTS


                               AGREED PROTECTIVE ORDER


       The parties to this action have requested that a Protective Order be entered, and good cause

appearing therefore, it is so ordered by the Court as follows:

        I.     The term "Confidential Information" is defined as information that the producing

party designates in good faith has been previously maintained in a confidential manner and should

be protected from disclosure and use outside the litigation because its disclosure and use are

restricted by statute or could potentially cause harm to the interests of the disclosing party or

nonparties. For purposes of this Order, the parties will limit their designation of "Confidential

lnfonnation" to the following categories of information or documents:

               a. Commercial information that is not publicly known, the disclosure of which
                  would provide a competitor with an advantage or otherwise could be used to
                  the financial detriment of the producing party;
               b. Documentation revealing sensitive or personal data or information; and
               c. Documentation that the providing party is under a legal or contractual
                  obligation to maintain as confidential.

       Information or documents that are available to the public may not be designated as

Confidential Information.

       2.      The producing party may designate documents as containing Confidential

Information and therefore subject to protection under this Order by marking or placing the words
"CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER" on the document and all copies in

a manner that will not interfere with the legibility of the document.

        3.      The following shall govern as to all "Confidential Information":

        a.      All documents designated as "Confidential Information" and the information

contained therein shall be treated as confidential by the parties and their attorneys, and they shall

not permit disclosure of any such document, its contents or any portion thereof. "Confidential

Information" may be disclosed or made available to the Court, to counsel for a party (including

the paralegal, clerical and secretarial staff employed by such counsel), and, to the "qualified"

persons designated below:

        I)     Experts or consultants (together with their clerical staff) retained by such counsel
               to assist in the prosecution, defense, or settlement of this action;

        2)     Court reporters employed in this action;

        3)     A witness at a deposition or other proceeding in this action with the express
               understanding that any portions of testimony describing or otherwise addressing
               "Confidential Information" will be maintained as Confidential as well; and

       4)      Any other person to whom the parties, in writing, agree or as directed by the Cou1t
               by specific order.

       Nothing herein shall prevent counsel from using such documents during depositions and at

trial or from exhibiting such documents or disclosing the information contained therein to the

"qualified" persons listed above. All such persons shall be bound by the terms of this Protective

Order and shall not permit disclosure of the documents or the "Confidential Information"

contained therein, other than pursuant to the terms of this Order. Prior to receiving any confidential

information each "qualified" person shall be provided with a copy of this Order and shall be subject

to its terms and conditions.   "Qualified" person does not include and specifically excludes any

news organization, magazine, newspaper, radio or television organization, or other representative
of the media; biogs; internet sites; or list serves.   It is further agreed that this confidentiality

agreement applies not only to the parties and their attorneys, but also to all employees of their

attorneys, expert witnesses, investigators and other persons who are or who may become in any

way associated with the investigation, prosecution or defense of any claim in any way relating to

the subject cause of action.

        b.      Information designated as "Confidential" must not be filed on the public docket. If

practicable, it should be redacted. FED. R. C1v. P. 5.2. If an entire page contains information

designated as " Confidential," substituting a page marked " Redacted" is an acceptable redaction

method. If redaction is impracticable, a party must move for permission to file any information

designated as "Confidential" and any related motion, brief, or paper containing that material under

seal.   The moving party must justify sealing with specifics and solid reasons, including an

explanation about why redaction cannot be done.

        c.     Not later than sixty (60) calendar days from settlement of the entire case or final

judgment which resolves the entire case, all copies of "Confidential Information" in the possession

of a party or any persons to whom a party has provided access to said documents under paragraph

3(a) above shall be returned to the producing party except that work product, pleadings, deposition

transcripts, court transcripts, and trial or hearing exhibits may be retained, subject to the terms of

this Protective Order. Further, the producing party shall be furnished with the identification of any

person or organization who was furnished access to the "Confidential Information" by the party or

persons provided access and confirmation that any person or organization who received the

"Confidential Information" has returned it.
         d.     No copies shall be made of the "Confidential Information." except that opposing

counsel may copy protected documents for use in the present action, subject to the provisions of

this Order.

         e.    This Protective Order shall not constitute a waiver by the parties of any objection

which might be raised as to the admissibility of any evidentiary materials. This Protective Order

shall be without prejudice to the rights of any party to oppose production of any infonnation on

any ground. This Protective Order shall not be construed to prevent any party from using its own

"Confidential Information" in any manner it chooses, or to prevent the introduction of any

"Confidential Information" into evidence at any trial of this case subject to the terms of this Order.

        4.     The designation of any material or document as Confidential Information is subject

to challenge by any party. Any challenge must be addressed by using the process in the Final

Scheduling Order for discovery disputes. No. 7 at 3.

        5.     Unless otherwise agreed, all provisions of this Order will remain in effect and

continue to be binding for one year after the end of litigation whether by settlement or judgment.

Thereafter, the obligations imposed shall continue, but shall be solely a matter of contract between

the parties.

        IT IS SO ORDERED this ~           ay of   J'inreM \i.eA , 2019.


                                              THE HONORABLE ~MARSHALL JR.,
                                              UNITED STATES DISTRICT JUDGE
APPROVED HY:



~                ,:fii11iyi/o. ~OO)OXX
Attorncys for Dcfondanls
MUNSON. ROWLETT. MOORE & BOONL P.A.
400 West Capitol Avcnul.'. Suit1: 1900
l.it1lc Rock. 1\R 72201
501/174-65.15




MARK N. GELLER. BAR NO. 2014020
1\ llorncy forPlainti fl'
NAHON. SAHAROVICH & TROTI.. P.I..C .
488 South Mendenhall
Memphis. TN .18117
90 I/462-3 .153
mgeller@nstlaw.com
